DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,036,425 and further in view of Lin et al. (US 9,720,605) and Kaburaki et al. (US 2017/0235681). 
App. No. 17/316,422
U.S. Patent No. 11,036,425
1. A storage device comprising: a buffer memory; a plurality of nonvolatile memory devices, each of the plurality of nonvolatile memory devices including: a memory cell array including a plurality of memory cells; an address decoder coupled to the memory cell array through a plurality of word lines; a page buffer circuit coupled to the memory cell array through a plurality of bit lines; a data input/output (I/O) circuit coupled to the page buffer circuit through a plurality of data lines; a control circuit configured to control the page buffer circuit and the data input/output circuit; and a voltage generator configured to generate word line voltages; and a storage controller configured to control the plurality of nonvolatile memory devices and including: a processor configured to perform an operation for data exchange between an external device and the plurality of nonvolatile memory devices; an error correction code (ECC) unit configured to generate an error correction code (ECC) for data that is received from the external device; a first interface through which the processor communicates with the external device; a second interface through which the processor communicates with the plurality of nonvolatile memory devices; and a loading controller, based on a size of the buffer memory and/or locality information, configured to load to the buffer memory at least a portion of directories in a first mode and configured to load to the buffer memory at least a portion of mapping tables and at least a portion of the directories in a second mode.
2. The storage device of claim 1, wherein the locality information is associated with a data access pattern of the external device.
3. The storage device of claim 1, wherein the directories store address information of the mapping tables.
4. The storage device of claim 1, wherein the mapping tables are stored in the plurality of nonvolatile memory devices, and the mapping tables indicate a mapping relationship between a physical address and a logical address of corresponding ones of the plurality of nonvolatile memory devices.
5. The storage device of claim 1, wherein the first mode includes preferential loading of the directories from the plurality of nonvolatile memory devices to the buffer memory, and the second mode includes merged loading of the directories and the mapping tables from the plurality of nonvolatile memory devices to the buffer memory.
6. The storage device of claim 1, wherein the storage controller configured to receive a command and an address from the external device, to search a physical address based on the address, and to perform a memory operation designated by the command in a memory region designated by the physical address.
7. The storage device of claim 1, wherein a plurality of nonvolatile memory devices store the mapping tables and the directories.
1. A storage device comprising: a main storage configured to store data, the main storage including a plurality of nonvolatile memory devices; and a storage controller configured to control the main storage, wherein the storage controller is configured to load to a host memory buffer included in an external host device at least one of a portion of directories in a first loading mode, and at least a portion of mapping tables and the at least one of the portion of the directories in a second loading mode, based on at least one of a size of the host memory buffer and locality information associated with a data access pattern of the external host device, wherein the mapping tables are stored in the nonvolatile memory devices, and the mapping tables indicate a mapping relationship between a physical address and a logical address of corresponding ones of the nonvolatile memory devices, and wherein the directories are configured to store address information of the mapping tables stored in the nonvolatile memory devices.
3. The storage device of claim 2, wherein the storage controller is configured to load the at least one of the portion of the directories to the host memory buffer preferentially based on the second priority information in the first loading mode, in response to determination that the size of the host memory buffer is smaller than a reference value.

As it can be seen from above comparison of claim 1 of both the current application and patent ‘425, the double underlined portions and the portions in italic font are expressly not taught by claim 1 of the patent ‘425. However, the memory device of patent includes the portions double underlined. Claim 1 of patent fails to teach storage device with a buffer memory (bold limitations) and loading the directory and mapping tables in first and second mode in the buffer memory of the storage device. Lin teaches loading mapping table in first mode or second mode based on the size of the buffer memory in buffer memory of the storage device or the buffer memory of the host device (Lin: fig. 7, steps T5-T11). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to load directory and mapping table either in the buffer memory of the storage device or host device so that either host can control the I/O operations and/or storage device can control the I/O operations. US Patent ‘425 and Lin expressly fail to teach ECC unit. Kaburaki teaches ECC unit (par. [0063). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ECC unit so that data being stored is encoded with ECC and thus the error in the data can be avoided.
Claims 2-20 would have been obvious in view of Lin and Kaburaki. The independent claims 8 and 16 similarly can be mapped to claims 8 and 17 of patent ‘425. The table above also shows the comparison of dependent claims 2-7 mapped to the limitations of claims of patent ‘425.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536. The examiner can normally be reached Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138